 238DECISIONSOF NATIONALLABOR RELATIONS BOARDHerbert Harvey,Inc.andGovernment Service Em-ployees' Union,Local 536, Building Service Em-ployees' InternationalUnion,AFL-CIO. Case5-CA-3583May 8, 1968SUPPLEMENTAL DECISIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING, BROWN, AND ZAGORIAOn June 13, 1966, the National Labor RelationsBoard issued a Decision and Direction of Election'finding, contrary to the primary contention of theRespondent, that the Respondent's operations werenot so intimately connected with the purposes andoperations of the World Bank' as to warrant thewithholding of the exercise of the Board's jurisdic-tion over the Respondent's operation. After anelection duly conducted on August 5, 1966, theBoard, on August 15, 1966, certified the Govern-ment Service Employees' Union, Local 536, Build-ingServiceEmployees InternationalUnion,AFL-CIO, as the exclusivebargaining representa-tive of employees in the appropriate unit. On Au-gust 16, 1966, the Respondent informed the Unionthat it would not engage in collectivebargaining inorder to obtain judicial review of the Board's deci-sion asserting jurisdiction over the Respondent'soperations.On January 12, 1967, the Boardgranted the General Counsel's Motion for SummaryJudgment and found that the Respondent, by itsrefusal to bargain with the Union, had violated Sec-tion 8(a)(5) and (1) of the Act.Thereafter, theRespondent, on February 21,1967, filed with the United States Court of Appealsfor the District of Columbia Circuit a petition toreview and set aside the Order of the Board and onMarch 13, 1967, the Board filed a cross-petition forthe enforcement of its Order. The court denied en-forcement of the Board's Order and remanded thecase to the Board. The court held that the Respon-dent and the World Bank were joint employers ofthe employees involved, and on that premise ruledthat the Board had erred in failing to determinewhether the World Bank was exempted from theBoard's jurisdiction and, if so, whether the Respon-dent exercised sufficient control over the wages,hours, and other conditions of employment of theemployees to enable it to bargain effectively withtheUnion.The Court also observed that theBoard's Decision in this case appeared to be in con-flictwith prior Board Decision such asCrottyBrothers,'The Prophet Company,' The Horn andHardartCompany,'andSpecializedMaintenanceServices, Inc.'In accordance with the aforementioned remandorder, the Board has reconsidered its prior Decisionin this case, and makes the following additionalfindings:The World Bank was established in 1944 at aconference of 44 nations at Bretton Woods, NewHampshire. The agreement reached at the con-ference was subsequently accepted by 39 of the 44participating nations.The agreement establishedthe Bank as an intergovernmental institution, cor-porate in form, with all if its capital stock beingowned by its member governments. In 1947 theBank became a specialized agency of the UnitedNations. Under the agreement the Bank enjoys cer-tain privileges and immunities. Thus the governors,directors, officers, and employees of the Bank areimmune from legal process for acts performed intheir official capacities, and, unless they are localnationals, they are to be accorded the same immu-nitiesfrom immigration restrictions, alien registra-tion requirements, and national service obligations,and the same treatment in respect to travel facilitiesas are accorded officials of member governments.The archives of the Bank are inviolable and its as-sets immune from seizure, attachment, or executionprior to delivery of final judgment against it. Thebank's official communications are to be accordedthe same treatment accorded to official communica-tions of other members.It is manifest that the World Bank is an Interna-tional organization which enjoys the privileges andimmunitiesfrom the laws of the sovereignty inwhich it is located customarily extended to such or-ganizations. The Supreme Court has held that inthe "delicate field of international relations theremust be present the affirmative intention of theCongress clearly expressed" to support a findingthat the Labor Management Relations Act confersjurisdiction upon the Board.' We find nothing inthe language of the statute or in its legislative histo-ry that would lead us to conclude that Congress in-tended the Board to exercise its jurisdiction overthe operations of the World Bank. We therefore159 NLRB 254'The International Bank for Reconstruction and Development,locatedinWashington, D C' 146 NLRB 755" 150 NLRB 1559s 154 NLRB 13686Case 22-RM-222 Not published in NLRB volumes'Benz v Conipania Naviera Hidalgo,353 U S 138, 147 SeeMcCullochv Soctedad National de Marineros de Honduras,372 U S 10, 21-22171NLRB No. 36 HERBERTHARVEY, INC.239find that the WorldBank isnot subject to the ju-risdictionof the Board.As noted above, the Court held that the WorldBank and the Respondentare joint employers ofthe employees involved.We accept the Court'sholding asthe law of the case. But this does not endthematter,for,as the Court further held, thequestion remainswhether the Respondent, which isnot an exemptemployer, retains sufficient controlover the employment conditions of the employeesto enable it to bargaineffectively with the Union.We think the record does support our conclusionthat theRespondentis fully capable of bargainingeffectively with the Union regarding the wages,hours, andotherconditionsof employment of itsemployees.It is plain thatthe contract between the WorldBankand theRespondentcontemplatedacompletelyindependentrelationship between theparties.Thus paragraph 9 of the contract states:9. It isunderstoodand agreedthat the Com-pany [Respondent](1) will perform the ser-vicesto be rendered by it hereunder as aninde-pendent contractor,(2) will be solely responsi-ble for the conduct ofits employees,agents andservants, (3) and will hold the Bank harmlessfrom any liability,loss ordamage arising out ofthe conduct of the Company,itsemployees,agents, and servants. [Emphasissupplied.]It is obvious that thisclause wasintended to makeclear that as betweentheWorld Bank and theRespondent the Respondentwas to be regarded asthe Employer with primary responsibility over theemployees performing servicesunder the contract.Moreover,this isthe only provision of the contractwhich makes referenceto the "employees" who areto performsuchservices.Thus thereisnoreserva-tion of rightsto theBank to determinewage rates,to set hoursof work, to discharge or hire, or other-wise to exerciseauthority over the conditions ofemploymentof the employees. And the contract,which,in paragraph6, obligates the Bank to reim-burse the Respondentfor "all reasonable costs paidby the Company directly for the rendering of ser-vicesby it hereunder"up to a sumfixed by theparties, contains no limitation on the wages to bepaid bythe Respondent to the employees.In short,the contractdiscloses that the parties thereto in-tended thattheRespondent should assumecompletecontrol overthe employees performinga TheBoard has,on several occasions,assertedjurisdictionover cost-plus-fixed-fee contractors with the Federal Governmentwhich is, ofcourse,exempted from the Board's jurisdictionby Section 2(2) of the Act.In these cases,although the Federal agencyinvolved retaineda right toreview andapprove theworking conditionsof the employees doing thework under the contract,the Boardfound that there was a sufficient "areathe maintenance services in the buildings occupiedby the World Bank, subject only tothe generalstrictures of paragraph 2 that the services by theRespondent be rendered "in anefficient,safe andbusiness-likemanner and ... as economically assound business judgment warrants" and those ofparagraph 6 that the "cost" of the servicesrendered by the Respondent be "reasonable."The record shows, it is true, that the World Bankhas, to an unspecified extent, participated in suchmatters as the hiring and discharge of employees. Itis also true that the World Bank approves year-endraises for the employees, although it is also plainfrom the record that such raises are routinelyagreed to by the Bank. And even though theRespondent's vice president testified that manyrequest for promotions had been rejected, shecould not recall the last time that such a requesthad been refused. So far as the record reveals, theextent of the Respondent's acquiescence in theWorld Bank's participation in the hiring, discharge,and assignment of employees was no more thanthat which any service company would permit inorder to please its clients, and the World Bank'sparticipation in promotions and the setting of wagescales was no more than an exercise of its right topolice the costs being incurred under the contract.Indeed, for the World Bank to have participated toany great degree in the employment conditions ofthe employees would be to interfere with theRespondent's obligation to obtain and retain thecompetent employees necessary to render the effi-cient and economical service which it was hired toprovide under the contract with the World Bank.We therefore conclude that the Respondent exer-cises effective control over the working conditionsof its employees and is fully competent to bargainwith the Union in accordance with the provisions ofthe Act.8In response to the Court's observation that theresult in the instant case appears to be inconsistentwith the Board's prior cases dealing with exempt in-stitutions, it is respectfully submitted that our hold-ing here is in accord with the criteria that the Boardhas generally utilized in determining whether ju-risdiction should be asserted over contractors per-forming services for such institutions. The Boardhas,with the possible exception ofSpecializedMaintenance Services, Inc., supra,uniformly heldthat the assertion of jurisdiction over a contractorof effective controloverlabor relations"remaining in the contractor toenable it to meet its bargaining obligations underthe ActGreatSouthernChemical Corporation,96 NLRB 1013, 1014,AmericanSmelting and Refin-ing Company,92 NLRB1451, 1452,Reynolds Corporation,74 NLRB 1622,1626, 1630-32, reversed on other grounds 168F.2d 877 (C.A 5) See alsoN.L R B. v. E. C Atkins & Company,331 U S 398, 406-414 240DECISIONSOF NATIONALLABOR RELATIONS BOARDproviding services for an institution exempted fromthe process of the Act is dependent upon the rela-tionship of the services performed to the exemptedfunctions of the institution.Where the services areinimately connected with the exempted operationsof the institution, the Board has found that the con-tractor shares the exemption; on the other hand,where the services are not essential to such opera-tions the Board has found that the contractor is notexempt and asserts jurisdiction over the contrac-tor's activities. By so doing the Board is enabled tostrike a balance between the congressional policyof excluding the noncommercial charitable andeducational activities of institutions' and the policyof the statute to encourage collective bargaining-one of the fundamental purposes of the Act.10In accordance with the above analysis of what itdeemed to be the requirements of the Act, theBoard, inCrottyBrothers, supra,found that itwould not effectuate the policies of the Act to as-sertjurisdication over an employer supplying foodservices to Trinity College. In that case the recordshowed that 70 percent of the 750 students en-rolled at Trinity College were resident students whopaid for their board as part of an inclusive fee,together with their tuition and room. The recordfurther showed that the food service was paid outof Trinity's budget for college operations, thatTrinity had at one time managed its own food ser-viceoperation,and that there was no otherestablishment within a mile of Trinity where thestudents could obtain their meals. These circum-stances, aswell as the showing that Trinity exer-cised substantially complete control over Crotty'soperations and labor relations policies, persuadedthe Board that Crotty's food service operation wasintimately connected with Trinity's noncommercialeducational purposes, and that the contractorsshould share the college's exemption.The facts inProphet Company, supra,parallelthose found by the Board inCrotty Brothers.Al-mostone-half of the 4,800 students at WhitewaterState University resided in university housing andwere required by the university to subscribe to aboard plan which entitled them to a certain numberof meals per week. The university had at one timeoperated its own food service. There were no com-parable eating facilities for the students withinreasonable distance of the campus, and the univer-sity, even after contracting out its food service, ex-plicity reserved by contract certain supervisorycontrols over that operation. The Board, as inCrot-ty Brothers,considered the food service to be inti-°The Trusteesof Columbia University in the City of Neer York, 97NLRB424,427mately connected with the educational purposes ofthe university and therefore did not assert jurisdic-tion over the operation of the contractor providingthe service in accordance with its contract with theuniversity.InHorn & Hardart Company, supra,a contractorwas supplying food service to a hospital exemptfrom the Board's jurisdiction by the Act. Therecord showed that most of the contractor's opera-tions consisted of supplying food to the hospital'spatients, hospital personnel, and senior medical stu-dents. The food for patients was subject to the ap-proval of the hospital dieticians and, in practice,the dieticians prepared the menus and decided thetimes at which food was to be served to patients.The Board, applying the principles set forth above,found that the food service provided by the con-tractor was intimately connected with the patientcareandmedical education purposes of thehospital and therefore did not assert jurisdication.On the other hand, in a recent case involving a con-tractor providing maintenance service to a hospitalsimilarly exempt, the Board found that the servicesprovided were not so intimately connected with thecare of the hospital's patients as to justify the exten-sion of the hospital's exempt status to the main-tenance contractor. The Board therefore assertedjurisdication over the contractor."The Court, in its decision remanding this case tothe Board, found the Board's original Decision inthis case deficient in failing to distinguish an un-published decision,SpecializedMaintenance Ser-vices, Inc., supra,from the instant case. InSpecial-izedMaintenance,the Board, by letter of March 7,1966, dismissed an administrative appeal from aRegional Director's dismissal of a petition for anelection, citingCrottyBrothers, supra,andTheProphet Company, supra.The contractor in thatcase was rendering maintenance service to SetonHall University, but since no record was made inthat case because of the dismissal of the petition, itis not possible to apply the underlying principles setforth above to the facts of that case. To the extent,however, thatSpecializedMaintenancemay be re-garded as in conflict with this and other decisionsof the Board, it is hereby overruled.The foregoing analysis persuades us that ouroriginal decision conforms to the statutory purposesand is consistent with the decided cases. The WorldBank is an International investment institution en-gaged in making or guaranteeing loans for produc-tive reconstruction and development projects in theterritories of its members. The Bank supplements10Woods Hole OceanographicInstitution,143 NLRB 568, 574.BayRanMaintence Corporation,161 NLRB 820 HERBERTHARVEY, INC.241itsinvestment activities by providing technicalassistanceof various kinds to underdevelopedmember countries. The Respondent's employeesare engaged exclusively in the operation and main-tenance of the buildings in which the World Bank islocated. These housekeeping duties performed bythe Respondent's employees have no connectionwith the functions of the World Bank as an invest-ment institution. They are, in fact, less intimatelyconnected with the operations of the Bank than themaintenance activities of the contractor in theBayRancase,supra,inwhich the Board asserted ju-risdictionover the maintenance contractor per-forming services for an exempted hospital. We aretherefore contrained to adhere to our initial deci-sion that it would effectuate the purposes of theAct to assert jurisdiction over the maintenance ac-tivities of the Respondent in the buildings occupiedby the World Bank.Accordingly,upon reconsideration,we affirm ourDecisionas published in 162 NLRB 890.